Citation Nr: 9934294	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
right plantar fasciitis.  

2.  Entitlement to an evaluation in excess of 20 percent for 
left plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from December 1986 to December 
1988 and from May 1989 to August 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
evaluation in excess of 30 percent for bilateral plantar 
fasciitis.

This matter was remanded by the Board in February 1998 for 
further development, to include an orthopedic examination to 
determine the severity of the veteran's disability.  The 
Board is satisfied that the remand directives have been met.

The veteran's representative submitted a letter on behalf of 
the veteran on November 15, 1999 stating that the veteran has 
waived the right to have additional evidence reviewed and 
considered by the RO.  

During the course of this appeal, in July 1999, the RO 
increased the evaluation relative to the veteran's bilateral 
plantar fasciitis from 30 percent bilaterally to 20 percent 
for the right side effective from November 1, 1996 and 
20 percent for the left side also effective from November 1, 
1996.  Additionally, the RO reclassified the veteran's 
bilateral foot disability under the diagnostic code that 
pertains to residuals of injury to the foot versus the former 
classification under the diagnostic code related to flatfoot.


FINDINGS OF FACT

1.  The veteran's right plantar fasciitis is evidenced by 
nerve dysfunction and hypesthesia at the great toe with 
tenderness to palpation.

2.  The veteran's left plantar fasciitis is evidenced by 
tenderness to palpation with weakened dorsiflexion of the 
lesser toes.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
20 percent for right plantar fasciitis have not been met.  
38 C.F.R. § 4.71, Diagnostic Code 5284 (1999).

2.  The schedular criteria for an evaluation in excess of 
20 percent for left plantar fasciitis have not been met.  
38 C.F.R. § 4.71, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO initially granted 
service connection for bilateral plantar fasciitis in April 
1992 effective from June 5, 1991 and assigned a 10 percent 
evaluation.  At that time, the RO considered the veteran's 
service medical records that revealed plantar fasciitis; a 
1989 VA examination that disclosed a diagnosis of plantar 
fasciitis accompanied by tenderness; VA outpatient records 
dated in 1990 that reveal bone spurs on both feet and pain 
over the metatarsal areas; a private medical doctor's 
statement dated in November 1991 related to treatment pursued 
by the veteran for his bilateral arch disorder, and clinical 
findings from a 1992 VA examination.  VA outpatient records 
dated from July to September 1992 and throughout 1993 and 
1994 are also of record for ongoing treatment of foot pain, 
heel spurs, and plantar fasciitis.

VA outpatient records dated from June 1994 to October 1995 
reveal treatment for acute plantar fasciitis bilaterally and 
heel spurs and calluses on both feet.  

In a Board decision dated in May 1995, the veteran's 
disability was increased from 10 percent to 30 percent 
effective from June 5, 1991.  

VA outpatient records that extend from 1996 to 1997 for 
treatment related to the veteran's bilateral foot disorder 
disclose generally ongoing complaints of pain.  In April 1996 
clinical records, the examiner noted bilateral callosities, 
heel pain and tenderness and the use of heel cups to relieve 
symptoms.  Also indicated are pulses at 2+, intact, and good 
range of motion.  

VA rheumatology examination conducted in May 1996 disclosed a 
history of plantar fasciitis since 1986 and the use of 
orthotics and a TENS unit, which apparently did not relieve 
the veteran's pain.  An x-ray report dated in May 1996 
reveals a small amount of calcification in the attachment of 
the right Achilles tendon; otherwise, no abnormalities were 
seen.

Included in these records is a certification dated in 
September 1996 from a health care provider in which it is 
noted that the veteran had bilateral Achilles tendonitis and 
that he was incapacitated for a period of two-weeks.  At that 
time, the veteran was in a short-leg cast.  

A private medical orthopedic surgeon stated in September 1996 
that the veteran's pain persisted even after the removal of 
the casts.  On examination, the physician stated that the 
skin was intact, the gait unremarkable, full range of motion, 
no varus/valgus instability, and moderate to severe 
tenderness on the plantar fascia bilaterally, with Achilles 
tendon bursa more significant on the right than left.  There 
was no evidence of flatfoot, and the assessment rendered was 
recurrent plantar fasciitis and Achilles tendon bursitis.

A statement dated in October 1996 from a podiatrist revealed 
that the veteran required a sedentary position so as not to 
inflame the plantar ligaments; otherwise, surgery would be 
required.  Neuro-selective CPT laboratory reports dated in 
November 1996 disclose a possibility of lumbar radiculopathy 
and multiple areas of increased echogenicity in the right 
tarsal and metatarsal joints; the left side was normal in 
that respect.  Some very mild hyperesthesia bilaterally was 
reported as was profound sensory loss anesthetic at one 
frequency on the left and at two frequencies on the right.  A 
statement dated in November 1996 from a private orthopedic 
doctor reveals ongoing complaints of pain and tingling 
related to both chronic plantar fasciitis and compression 
neuropathy of the right hallux.  
In a statement provided by the veteran in November 1996, he 
noted all the treatment and procedures that he had undergone 
over a period of years.

In rating decision dated in January 1997, the RO temporarily 
increased the veteran's evaluation from 30 percent to 
100 percent, due to hospitalization, and then again evaluated 
at 30 percent, effective from November 1, 1996.

In VA orthopedic examination report dated in March 1997, the 
examiner noted chronic plantar fasciitis.  On examination, 
the examiner reported tenderness and prescribed shoe inserts.  
In a handwritten statement dated in April 1997, a physician 
stated that there was evidence of mild pes cavus foot 
structure.  Further, the physician stated that findings were 
predominantly subjective in nature.  

In VA progress noted dated in December 1997, the examiner 
noted that the veteran's disability had been recalcitrant to 
treatment and that his disability was limiting his ability to 
work on his feet.  The examiner further noted that should the 
then-current treatment fail to relieve the veteran's 
symptoms, surgery was in order.  

In January 1998, the veteran underwent a VA examination for 
problems that developed on his great toe as a result of a 
cast used to treat his plantar fasciitis.  At the time of 
examination, the examiner noted a nonantalgic gait, negative 
straight leg raising bilaterally, full strength muscle test 
bilaterally, slightly decreased sensation, and reflexes at 2+ 
at the ankle with the toes downgoing bilaterally.  
Electrodiagnostic findings were normal in all aspects.  The 
examiner rendered a clinical impression of injury to the 
distal medial plantar nerve.  

The veteran submitted a statement dated in March 1998 
attesting to increased severity of symptoms related to 
bilateral plantar fasciitis.  He alleged profound loss of 
sensation, unusual tingling, and no normal feeling in the toe 
area.

In a neurology examination conducted in May 1998, the 
examiner noted the veteran's history of bilateral plantar 
fasciitis with right great toe numbness and tingling.  On 
examination, the examiner reported strong muscle bulk 
bilaterally, no evidence of muscle atrophy in the lower 
extremities, deep tendon reflexes 2+ in bilateral ankles, and 
Babinski's downgoing bilaterally.  Sensation tests revealed 
decreased light touch and pinprick in a small quarter-sized 
area along the right great toe.  The veteran's gait was 
normal.  

Nerve conduction studies and an electromyograph revealed 
normal sensory studies; right medial and lateral plantar 
mixed compound muscle action potential latency within normal 
limits and borderline amplitude; right medial plantar nerve 
orthodromic technique with stimulation of the great toe with 
mildly prolonged sensory; right lateral plantar nerve 
orthodromic technique with stimulation of fifth toe 
inconclusive (veteran unable to tolerate); and normal right 
tibial nerve.  There was no evidence of tarsal tunnel 
syndrome.  The impression rendered was right medial plantar 
nerve with possible distal injury.

A report from a general VA examination dated in May 1998 
reveals the veteran's past medical history with respect to 
his bilateral foot disorder.  On examination, the examiner 
noted, in pertinent part, a normal neurological examination 
with the exception of some subjective pain sensation in the 
right great toe.  Normal strength was noted in the right side 
and the veteran's gait was unremarkable.  

A podiatry examination conducted in May 1998 disclosed the 
use of orthotics that the veteran reported to have achieved a 
30 to 50 percent relief.  The veteran had used a TENS unit 
and a number of physical therapy modalities without much 
relief.  The examiner noted that surgical treatment had been 
discussed, but not pursued.  Objective findings included a 
normal to planus longitudinal arch architecture, a normal 
gait, and no swelling.  The veteran's feet were abducted at 
the end range of normal limits of 15 degrees in gait.  The 
veteran was tender to palpation of the plantar fascia and 
plantar calcaneal tubercle region.  Also, the veteran was 
tender to palpation in the course of the tendo Achilles.  

Further, the veteran had full dorsiflexion at both ankles, 
only slightly less on the left than right.  The veteran's 
ankles were stable without tenderness and exhibited full 
range of motion.  The assessment rendered was fairly normal 
longitudinal and architecture/marginal pes planus; plantar 
fasciitis/heel spur syndrome, recalcitrant to conservative 
treatment.  The examiner rendered an opinion that the 
veteran's circumstances were perplexing, in that the 
veteran's pain appeared out of proportion to the treatment 
pursued.  Also noted was low grade Achilles tendonitis with 
no limitation of motion.  

The veteran provided a personal statement dated in May 1998 
as to the use of the custom-made orthotics provided to him.  
He stated that relief ranged from zero to 20-30 percent on a 
daily basis and that it was always short-lived.  He also 
stated that the pair of orthotics he was using at that time 
was the fifth pair provided by VA.  Further, the use of 
orthotics did not extend the amount of time that the veteran 
was able to stand or walk.  Also, the orthotics did not 
relieve any of the pain on his Achilles tendons or on his 
heels.  

In August 1998, the veteran submitted information related to 
treatment and correction system for disorders of the lower 
extremity.  Also included in the record is a private medical 
doctor's statement of services and disability certificate 
dated in November 1998 in which the doctor indicated that the 
veteran required surgery on his right great toe and that 
post-surgery, he would have to be off work for four weeks.  A 
VA examiner's statement dated in November 1998 is of record 
that discloses ongoing treatment for medial plantar nerve 
disability, for which the veteran was noted to be taking 
medication.

In a November 1998 VA outpatient record, the examiner noted 
that the veteran took medication for his chronic bilateral 
plantar fasciitis.  At that time, the veteran complained of 
burning and sensations of stabbing on his feet and numbness 
on the lateral aspect.  Further, the veteran reported that it 
hurt to walk, but that he did exercise.  He also stated that 
his plantar fasciitis interfered with his work as a postal 
worker.  The examiner reported tenderness on the sole of the 
right foot and large toe evidenced on flexion and 
dorsiflexion, and pain on movement.

In a report from VA orthopedic and neurological examinations 
conducted in February 1999, the examiner recited the 
veteran's extensive history with respect to his bilateral 
foott disorder, noting, in particular, the numerous 
evaluations performed by orthopedists, neurologists, and 
podiatrists.  Further, the examiner noted that significant 
therapeutic interventions had resulted in virtually no change 
in the veteran's symptomatology.  The examiner also noted 
that during the veteran's recent neurological studies, the 
results were essentially normal, reporting no evidence of 
neurological compromise in the lower extremities.  The 
examiner also noted that the veteran worked an eight-hour 
shift at the U.S. Postal Service, alternating between 
standing and sitting.  An examination of the wear pattern of 
the veteran's shoes was indicative of a normal, evenly 
distributed heel-wear pattern.  The veteran was wearing an 
orthotic, which appeared to have a medial heal post, at the 
time of the examination.  

The examiner noted the veteran's subjective complaints of 
extreme bilateral heel pain that extended into the calf and 
Achilles tendon areas.  It appeared that the degree of pain 
correlated directly with the veteran's activities.  The 
veteran also described spasms in the plantar and heel areas, 
as well as in the posterior distal calf regions.  The veteran 
described such sensations after standing for approximately 
two hours.  The sensations resolved upon sitting for a period 
of two to three hours.  Further, the veteran described 
interrupted sleep due to these symptoms.  The veteran also 
reported tightness and pulling in the ligamentous structures 
of the ankles and feet bilaterally and shooting, burning and 
constant pain in the right great toe.  According to the 
veteran, he had achieved no relief in his pain upon use of 
multiple styles of orthotics.  Also, the use of medications 
have had no impact on his reported symptoms.

On examination, the examiner noted that the veteran walked 
with a normal stride and gait.  His reflexes measured at 2+ 
in the ankles and were symmetric, plantar response was 
flexor, and sensory testing was normal to touch, pain, and 
vibratory sense.  Some tenderness to palpation over the 
proximal area of the bottom of both feet was indicated.  
Further, the examiner reported that the veteran had bilateral 
foot pain on prolonged standing and minimal difficulty with 
extension of the right great toe.  In general, the examiner 
stated that the veteran's reflexes, motor function, and 
sensory testing appeared normal.  His peripheral pulses were 
strong and intact bilaterally.  The veteran refused to walk 
on his tiptoes because he stated that it would cause him too 
much pain.  There was no evidence of significant medial 
plantar nerve pathology.

In a standing position, weight bearing on his feet, the 
examiner reported a normal medial longitudinal arch 
structure.  Range of motion of the ankles on dorsiflexion was 
0-25 degrees passively bilaterally and on plantar flexion 
passively at zero to 35 degrees bilaterally.  Attempts to 
actively dorsiflex and plantar flex to the same degree were 
accompanied by complaints of pain.  The veteran stated that 
he was unable to dorsiflex the right great toe; the examiner 
noted active, but weak dorsiflexion of the right lesser toes.  
Also, the examiner noted weak active dorsiflexion of the left 
lesser toes and left great hallux.   

Examination of the ankle structures revealed no evidence of 
effusion or soft tissue thickening; the ankles were stable to 
varus and valgus stress; and the drawer test was negative.  
There were no abnormalities upon examination of the skin, 
with exception of some very small calluses at the posterior 
inferior heel regions bilaterally.  Some tenderness on 
palpation over the anterior mid tibial compartment as well as 
several tender areas in the mid peroneal musculature and 
medial gastricus bilaterally.  There was no evidence of 
thickening of the tissue at the Achilles tendons.  

The veteran demonstrated subtalar range of motion from the 
neutral position to 20 degrees inversion bilaterally.  
Further, there was no passive eversion of either heel.  The 
veteran demonstrated a moderate bilateral forefoot varus, 
which was barely compensable upon stress of the forefoot.  
There was tenderness on compression of both heels.  Range of 
motion of the left great toe was normal.  Range of motion 
passively of the right great toe was also normal, although 
accompanied by complaints of pulling and pain.  There was no 
evidence of bony exostoses.  Radiograph reports conducted 
simultaneously were normal. 

In a March 1999 addendum to the February 1999 VA orthopedic 
examination, the examiner recited the veteran's history of 
bilateral foot disability and the veteran's subjective 
complaints that included pain on prolonged standing and 
walking, symptoms that reportedly interfered with the 
veteran's ability to do his job.  The examiner acknowledged 
that the veteran did have some bilateral foot disorder, such 
as rear foot, forefoot, and tibial varus alignments; however, 
stated that such biomechanical findings did not account for 
the sort of severe symptoms described by the veteran.  The 
examiner reported minor hip algesia of the right great toe 
medial digital nerve, but there was no evidence of any 
significant medial plantar nerve pathology.  Furthermore, the 
examiner stated that there was no conclusive evidence whereby 
the veteran's musculoskeletal disorder would render the 
veteran unemployable.

In a review of the veteran's chart, the examiner noted no 
evidence of motor weakness, reflex change or significant 
sensory changes that would limit the veteran in his daily 
activities or generalized movement of his right side.  
Furthermore, there was no electrodiagnostic evidence of 
tarsal tunnel syndrome.  Also, the examiner stated that right 
medial plantar nerve studies conducted earlier were not 
inconsistent with distal nerve injury.  The examiner also 
noted that due to pain related to the veteran's fasciitis, 
the veteran might be limited in some activities.  

VA outpatient records for treatment from March to May 1999 
disclose in pertinent part complaints related to his right 
medial hallux; also noted is plantar fasciitis and the 
veteran's continued use of orthotics for relief.  

A May 1999 VA certification related to the Family Medical and 
Leave Act is of record that reveals chronic plantar 
fasciitis, neuroparia and right hallux.  Also noted is that 
the veteran may never regain neurological function of the 
great right toe and that he needed to take time off from work 
intermittently.  Further, the health care provider noted that 
the veteran might need to sit more often during his work or 
perform lighter duty functions, but that the veteran's 
disability was not incapacitating.  


Analysis

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 20 percent for right 
plantar fasciitis and for an evaluation in excess of 
20 percent for left plantar fasciitis.  A claim for an 
increased evaluation for a service-connected disability is 
well grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
in light of the veteran's assertions that his bilateral foot 
disability has increased in severity and merits an evaluation 
in excess of the current rating, the veteran has established 
a well grounded claim.  The Board notes, as stated above, 
that the veteran's plantar fasciitis was increased in July 
1999 from an evaluation of 30 percent bilaterally to an 
evaluation of 20 percent for each side, effective from 
November 1, 1996.  However, per AB v. Brown, given that VA 
regulations provide for an evaluation above the current 
ratings, the Board presumes that the veteran is seeking the 
maximum benefit as provided by the pertinent law and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

The veteran's bilateral foot disability currently is 
evaluated under Diagnostic Code 5284 related to residuals of 
foot injuries.  For moderate symptomatology, the disability 
merits an evaluation of 10 percent; for moderately severe 
symptomatology, the appropriate evaluation is 20 percent; and 
for severe disability, the evaluation, which is the maximum 
allowable under this diagnostic code, is 30 percent.  
38 C.F.R. § 4.71, Diagnostic Code 5284 (1999).  Although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this light and pursuant 
to the applicable regulatory provisions related to disability 
of the feet, the veteran's right and left plantar fasciitis 
are not productive of impairment greater than the current 
ratings of 20 percent for each side.  Specifically, the 
evidence most probative in this determination is the clinical 
findings from the most recent VA examination and evaluations 
conducted in February and March 1999.  Id.  

Overall, as to the veteran's feet generally, the examiner 
noted some evidence of tenderness on palpation, and minimal 
limitation of motion at the right large toe and the left 
lesser toes.  The veteran's longitudinal arch was deemed 
normal and radiographic studies conducted in tandem with the 
1999 examination were normal.  The veteran's gait was normal 
and sensory testing was normal in all aspects.  Additionally, 
the skin was intact and normal in color and texture 
bilaterally, with the mere exception of small calluses on 
both heels.  Moreover, neurological studies revealed no 
abnormal pathology in either of the lower extremities.  
Furthermore, although the veteran wore orthotic devices to 
aid him with this bilateral foot disability, the examiner 
noted that the wear pattern of the veteran's shoes was evenly 
distributed.  Thus, in this regard, the veteran's right and 
left foot plantar fasciitis are not productive of impairment 
beyond moderately severe, which correlates with a 20 percent 
rating for each side.

Moreover, clinical data from a May 1998 VA examination also 
revealed primarily normal findings, such as a normal 
longitudinal arch, normal gait, and no evidence of swelling.  
A general examination also conducted in May 1998 was 
unremarkable from most aspects.  Clinical data from the 
November 1998 VA examination disclosed some tenderness 
evidenced on movement, accompanied by complaints of pain.  
Thus, objective findings from these examinations and related 
treatment do not support an evaluation above the current 
20 percent for the right foot and 20 percent for the left 
foot.  Thus, the current ratings for the veteran's plantar 
fasciitis are appropriate under Diagnostic Code 5284.  Id.  

The Board does not dismiss the veteran's complaints of 
constant pain over an extended period of years.  Further, 
although the applicable regulation does not require a 
separate rating for pain, the impact of pain must be 
considered in making a rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  Nonetheless, the 
current record does not substantiate that the veteran's 
allegations of pain due to his bilateral foot disorder result 
in impairment greater than that encompassed in the current 
rating criteria.  38 C.F.R. § 4.71, Diagnostic Code 5284.  
Specifically, the medical evidence of record does not support 
that symptomatology associated with the veteran's right and 
left plantar fasciitis is greater than moderately severe.  
Id.  Thus, it stands that the current ratings are appropriate 
in this veteran's case.  Id.  In spite of the veteran's 
assertions that his disability warrants higher ratings than 
those currently assigned, the veteran in this case has not 
demonstrated the requisite knowledge, skills, and training so 
as to render his opinions medically competent.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Thus, in this respect, 
an evaluation greater than the current ratings is not 
warranted.

In fact, during the 1999 VA examination and follow-up 
evaluation, the examiner noted that the veteran's 
neurological and x-ray studies were normal in all aspects.  
Further, on review of the veteran's prior examination 
findings and the claims folder in general, the examiner noted 
that although some objective pain was evident, subjective 
complaints were not in line with clinical findings.  In other 
words, the veteran's complaints were more severe in nature 
than that substantiated by clinical data from extensive 
testing and examination.  Thus, the record again does not 
support evaluations in excess of the current 20 percent for 
the right and 20 percent for the left sides.  

Moreover, other potentially applicable diagnostic codes do 
not support a higher evaluation for either the veteran's 
right or left plantar fasciitis.  Prior to the currently 
assigned diagnostic code, the RO had evaluated the veteran's 
bilateral foot disability pursuant to the rating criteria 
associated with Diagnostic Code 5276 related to flatfeet.  
See 38 C.F.R. § 4.71, Diagnostic Code 5276 (1999).  However, 
there is no evidence in the record to support a diagnosis of 
flatfeet, and symptomatology described by the veteran and 
substantiated by clinical findings of record more nearly 
approximate the rating criteria under Diagnostic Code 5284.  
38 C.F.R. § 4.71, Diagnostic Code 5284.  

Most significantly, there is no medical evidence so as to 
warrant a 30 percent evaluation unilaterally or 50 percent 
evaluation bilaterally.  38 C.F.R. § 4.71, Diagnostic Code 
5276.  Under Diagnostic Code 5276, to merit an evaluation of 
50 percent bilaterally or 30 percent unilaterally, which is 
the maximum rating available, the veteran must present 
evidence of pronounced symptomatology that includes extreme 
tenderness of the plantar surfaces of the feet, severe spasms 
of the tendo achillis on manipulation, or displacement not 
improved by orthopedic shoes or appliances.  Thus, with 
respect to the evidence as reported earlier herein, the 
clinical data do not substantiate symptoms of such severity 
so as to warrant such an evaluation.  Id.

Thus, having considered all potential applicable regulations 
and laws relevant to the veteran's assertions and issues 
raised in the record, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), an evaluation greater than 20 percent for the right 
and for the left also is not available under any applicable 
diagnostic code.  Thus, the current ratings are appropriate 
to compensate this veteran's right and left foot 
disabilities.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
right plantar fasciitis is denied.

Entitlement to an evaluation in excess of 20 percent for left 
plantar fasciitis is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

